            Case 1:19-cr-00673-ER Document 20 Filed 07/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------- X                             7/13/2020
                                                         :
UNITED STATES OF AMERICA,                                :
                                                         :
                  -v-                                    :                   19-CR-673 (ER)
                                                         :
RASHAWN WHIDBEE,                                         :                       ORDER
                                                         :
                                    Defendant.           :
                                                         :
-------------------------------------------------------- X

Edgardo Ramos, D.J.:

        A pretrial conference is scheduled for July 15, 2020 at 9:00 a.m., and as previously

stated, will occur as a videoconference using the CourtCall platform.

        To optimize the quality of the video feed, the Court, the Defendant, defense counsel, and

the government will appear by video for the proceeding; all others will participate by telephone.

Due to the limited capacity of the CourtCall system, only one counsel per party may participate.

Co-counsel, members of the press, and the public may access the audio feed of the conference by

calling 855-268-7844 and using access code 32091812# and PIN 9921299#.

        In advance of the conference, Chambers will email the parties with further information on

how to access the conference. Those participating by video will be provided a link to be pasted

into their browser. The link is non-transferrable and can be used by only one person;

further, it should be used only at the time of the conference because using it earlier could result

in disruptions to other proceedings.

        To optimize use of the CourtCall technology, all those participating by video should:

             1. Use the most recent version of Firefox, Chrome, or Safari as the web browser. Do
                not use Internet Explorer.
           Case 1:19-cr-00673-ER Document 20 Filed 07/13/20 Page 2 of 2




           2. Use hard-wired internet or WiFi. If using WiFi, the device should be positioned
              as close to the Wi-Fi router as possible to ensure a strong signal. (Weak signals
              may cause delays or dropped feeds.)

           3. Minimize the number of others using the same WiFi router during the conference.

Further, all participants must identify themselves every time they speak, spell any proper names

for the court reporter, and take care not to interrupt or speak over one another. Finally, all of

those accessing the conference — whether in listen-only mode or otherwise — are reminded that

recording or rebroadcasting of the proceeding is prohibited by law.

       If CourtCall does not work well enough and the Court decides to transition to its

teleconference line, counsel should call (877) 411-9748 and use access code 3029857#.

(Members of the press and public may call the same number, but will not be permitted to speak

during the conference.) In that event, counsel should adhere to the following rules and

guidelines during the hearing:

           1. Counsel should use a landline whenever possible, should use a headset instead of
              a speakerphone, and must mute themselves whenever they are not speaking to
              eliminate background noise. In addition, counsel should not use voice-activated
              systems that do not allow the user to know when someone else is trying to speak
              at the same time.

           2. To facilitate an orderly teleconference and the creation of an accurate transcript,
              counsel are required to identify themselves every time they speak. Counsel
              should spell any proper names for the court reporter. Counsel should also take
              special care not to interrupt or speak over one another.

           3. If there is a beep or chime indicating that a caller has left while counsel is
              speaking, counsel should pause to allow the Court to confirm that the court
              reporter has not been dropped from the call.

       SO ORDERED.


Dated: July 13, 2020                                  __________________________
       New York, New York                             Edgardo Ramos, U.S.D.J
                                                      United States District Judge




                                                  2
